DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the arrow labeled “A” in Fig. 2 and Fig. 5 appear to depict differing viewpoints, specifically the “A” in Fig. 2 appears to depict an angle up from the bottom of the refrigerator 100 while the “A” in Fig. 5 appears to depict a view from the front of the refrigerator 100.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obana (WO 2015/131780, see attached English translation).
	As to claim 1, Obana discloses a refrigerator 1 comprising:
	a cabinet 2 that defines a storage space therein;
	a door 8/9 configured to open and close at least a portion of the storage space;
	a user detection sensor 91 disposed at a first side of the door 9 with respect to a center line crossing a width direction of the door 8/9 and configured to detect a user, the user detection sensor 91 being inclined with respect to a front surface of the door 8/9 by a predetermined angle to thereby face toward the center line (Fig. 10).
	As to claim 2, Obana discloses the door 8/9 configured to rotate about a rotation axis (Fig. 3), wherein the sensor 91 is located at an end of the door 8/9 opposite to the rotation axis (Fig. 10).
	As to claim 9, Obana teaches utilizing a button device 51/52 configured to open the door 8/9 based on the user manipulating the button device.
	As to claim 10, Obana teaches the button device 51/52 being configured to be activated based on the user detection sensor 91 detecting the user (page 9, lines 24-30).
	As to claim 16, if a prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the method as claimed would necessarily result from the normal operation of the apparatus of Obana.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 11-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Obana as applied above.
	As to claims 3-8, the claims recite structural features for installing the claimed user detection sensor which are not taught by Obana. However, it would have been an obvious design choice to modify the reference to utilize such structural mounting features since the applicant has not disclosed that having a particular sensor mount configuration solves any stated problem or provides any unexpected result, and it appears that the system would perform equally well with any suitable mounting configuration for the user detection sensor. 
	As to claims 11-13 and 17-19, Obana does not explicitly teach a light emitter as claimed. However, the examiner takes Official Notice that it is known in the refrigerator art to utilize a light emitter for a door, wherein the light is turned on when the door is opened, and turned off based on a time expiring and/or the door being closed. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Obana to utilize a light emitter associated with the button device 51/52 and configured as claimed in order to provide effective illumination of the refrigerator contents for the user.

Claims 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Obana as applied above, and further in view of Rubin (US 8,457,795).
	As to claim 14, Obana does not explicitly teach a light being repeatedly turned on and off as claimed. However, Rubin teaches cycling a light on and off if a refrigerator door is held open too long or left ajar (col. 9, lines 49-52). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Obana to include flashing a light as taught by Rubin based on the button device being manipulated after the light emitter is turned on in order to indicated to the user that the door is in need of closing to preserve stored goods at a desired temperature. 
	As to claims 15 and 20, Obana, as modified with Rubin and discussed above, teaches a speaker in the form of a buzzer to output information (in the form of buzzing) indicating the activation of the button device (col. 9, lines 49-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763